Citation Nr: 0707017	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-07 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's service-connected dysthymic disorder, major 
depressive disorder, and general anxiety disorder, currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from June 1983 to June 1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by 
which the RO recharacterized the veteran's service-connected 
psychiatric disorder as dysthymic disorder, major depressive 
disorder, and general anxiety disorder and denied an 
increased evaluation for that disability.  

In June 2005, during the course of this appeal, the RO 
increased the evaluation for the veteran's service-connected 
psychiatric disability from 30 to 50 percent.  Although each 
increase represents a grant of benefits, a decision awarding 
a higher rating, but less that the maximum available benefit, 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, this matter continues before the 
Board.

In January 2007, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  

The transcript of the January 2007 videoconference hearing 
may be reasonably construed as a claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  As the issue of entitlement to TDIU benefits has not 
been procedurally developed, the Board is referring it to the 
RO for initial adjudication.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.  



REMAND

At the January 2007 videoconference hearing before the 
undersigned Acting Veterans Law Judge, the veteran testified 
that her service-connected psychiatric disability had 
increased in severity since the last VA examination for 
compensation purposes of record and rendered her unable to 
continue working.  The veteran stated that she had been 
recently treated at the Wade Park, Ohio, VA medical facility.  
Clinical documentation of the cited treatment is not of 
record.  The RO should obtain all relevant VA treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
in April 2005.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In light of the apparent increase in 
severity of the veteran's psychiatric disability picture, the 
Board finds that an additional VA examination would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Request that copies of all available 
VA clinical documentation pertaining to 
the veteran's treatment after June 2006, 
including that provided at the Wade Park, 
Ohio, VA medical facility and not already 
of record, be forwarded for incorporation 
into the record.  

2.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of her dysthymic disorder, major 
depressive disorder, and general anxiety 
disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examination report should include a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which 
support the score.  The examiner should 
specifically comment on the impact of the 
veteran's service-connected psychiatric 
disability upon her social and industrial 
activities including her employability.  

Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

3.  Then readjudicate the veteran's claim 
of entitlement to an increased evaluation 
for her service-connected dysthymic 
disorder, major depressive disorder, and 
general anxiety disorder.  If the benefit 
sought on appeal remains denied, the 
veteran and her accredited representative 
should be issued a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.   

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims  for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.   See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



_________________________________________________
C. KEDEM 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

